DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner note
NOTE, the correction to the notice of allowance mailed 04/29/21 involved changing the status of claim 38 on the PTO-37 to reflect its cancelled status.

Election/Restrictions
Claims 1, 2, 6, 11-21, 25-26, 28-33, and 44-50 are allowable. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 7, 22-24, 27, and 34-43, directed to a non-elected species, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 05/22/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
John Shimmick on 04/22/21.
Claim 38 has been cancelled. 
1. (Currently Amended) A suture delivery system comprising: 
an implantable anchor coupled to a suture and co-operable with a driver, a recessed portion formed around a periphery of an outer surface of the anchor, the suture being coupled to the implantable anchor with a pre-tensioned knot tied about the periphery and within the recessed portion; 
a guide tool that is cooperable with the driver and the anchor, the guide tool comprising an inlet into which the driver and the anchor are introduced into the guide tool and an outlet through which the anchor will exit the guide tool to allow presentation of the anchor into or through tissue; and 
wherein the driver is configured to allow an operator operably apply pressure onto the anchor to effect delivery of the anchor into or through tissue.

15. (Currently Amended) The system of claim 14 wherein the driver has a main body portion and a tapered end portion, the tapered end portion having a smaller than a cross sectional diameter of the main body portion such that when the tapered end portion is presented into and engages with the trailing surface of the anchor a step is formed.

16. (Currently Amended) The system of claim 15 wherein the step provides an abutment surface configured to 

17. (Currently Amended) The system of claim [[14]]15 wherein an outer diameter of the trailing surface in the region of the step is greater than the cross sectional diameter of the tapered end portion.

18. (Currently Amended) The system of claim 14 wherein the anchor includes a chamfered outer end surface which 

24. (Currently Amended) The system of claim 1 wherein the outlet is provided at the end of the guide tool such that the anchor will exit the guide tool within an abdominal cavity.

25. (Currently Amended) The system of claim 1 wherein the outlet is provided within [[the]]a body of the guide tool such that operably the anchor will exit the guide tool and pass into an abdominal wall.

26. (Currently Amended) The system of claim 1 wherein the guide tool comprises a collar which facilitates a locating of the guide tool relative to an abdominal wall.

34. (Currently Amended) The system of claim I wherein the suture is a barbed suture.

39. (Currently Amended) The system of claim [[38]]36 wherein the anchor and the driver are moveable relative to the guide tool.

40. (Currently Amended) The system of claim 39 wherein movement of the driver out of the guide tool effects a delivery of [[an]]the anchor to a desired location.

41. (Currently Amended) The system of claim 39 wherein the guide tool comprises an actuator configured to effect application of a force onto the anchor head to direct it into the socket of the driver.

42. (Currently Amended) The system of claim [[38]]36, wherein the guide tool is configured to receive a plurality of anchors, the guide tool comprising an actuator configured to sequentially deliver individual anchors into contact with the driver.

43. (Currently Amended) The system of claim 42 wherein the guide tool comprises [[an]]the actuator to effect movement onto the driver to deliver an anchor out of the guide tool.

48. (Currently Amended) The method of claim 45, wherein the guide tool is dimensioned to accommodate the driver and the anchor and further comprising: a. introducing the guide tool into the incision; b. passing the driver through and at least partially out of the guide tool to effect a delivery of the anchor into or within the tissue.

49. (Currently Amended) The system of claim 1 further comprising: a mesh, wherein the mesh is anchorable to a tissue using the anchor and the suture.

Reasons for Allowance
Claims 1-2, 5-7, 9, 11-37, and 39-50 are allowed. The following is an examiner’s statement of reasons for allowance: There is no art of record alone or in combination that teaches of a recessed portion formed around a periphery of an outer surface of the anchor, the suture being coupled to the implantable anchor with a pre-tensioned knot tied about the periphery and within the recessed portion.
As to claim 1, previously cited prior art reference Gresl and Bennett each disclose the invention substantially as claimed except for a suture being attached about a recess on a peripheral surface of anchor by a knot. Previously cited prior art reference Bakos alludes to a suture attached to an anchor 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	


/ERICH G HERBERMANN/               Primary Examiner, Art Unit 3771